Title: To George Washington from Timothy Pickering, 25 June 1781
From: Pickering, Timothy
To: Washington, George


                        
                            Sir
                            Newburgh June 25th 1781
                        
                        Inclosed is the return of boats which I mentioned this morning. I recd it last evening & have not had
                            opportunity to take a copy. which I shall be glad to do in a day or two. I am very respectfully yr Excellencys obed.
                        
                            T: Pickering Q.M.G.
                        
                        
                            P.S. Those mentioned to be laid up at Wappins Creek Mr Sheafe expected to have
                                repaired by this day.
                        
                    